UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 05-4539



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

           versus


DAMIEN   GARCIA-NUNEZ,   a/k/a   Damian   Garcia-
Nunez,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
Senior District Judge. (CR-04-353)


Submitted:   March 31, 2006                  Decided:   April 17, 2006


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender; John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Angela
Hewlett Miller, OFFICE OF THE UNITED STATES ATTORNEY Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Damien   Garcia-Nunez    pled   guilty   pursuant   to    a   plea

agreement to one count of illegal reentry by a deported felon, in

violation of 8 U.S.C. §    1326(a), (b)(2) (2000).      He was sentenced

to thirty-three months in prison.      Garcia-Nunez now appeals.         His

attorney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), stating that, in his opinion, there are no

meritorious issues for appeal.        Garcia-Nunez was advised of his

right to file a pro se supplemental brief, but has not filed such

a brief.

           In accordance with Anders, we have thoroughly reviewed

the entire record and found no meritorious issues for appeal.             We

therefore affirm.     This court requires that counsel inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review.       If the client requests that

a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court to withdraw

from representation.      Counsel’s motion must state that a copy

thereof was served on the client.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                    AFFIRMED


                                   - 2 -